Untermyer, J.
(dissenting). I am unable to find any prohibition against inclusion, by initiative and referendum, in the Hew York City Charter (1938) of provisions for a war-time salary bonus for uniformed members of the Police and Fire Departments (City Home Rule Law, § 19-a). Although subdivision 3 of section 2 of the City Home Rule Law specifies certain provisions which a “ charter ” must contain in order to be such, it does not prevent the inclusion in the charter of a city of other provisions relating to the management of its affairs. Indeed, the Hew York City Charter, as it now exists, contains provisions for the salary of certain city officers and it appears to have been a common practice, which is still reflected in the charters of other cities of the State, to include provisions regulating salaries of city employees.
The order should be reversed and the petition dismissed.